Title: To James Madison from Hugh Henry Brackenridge, 15 January 1814
From: Brackenridge, Hugh Henry
To: Madison, James


        
          Sir,
          Philadelphia January 15. 1814
        
        By a note from Francis Bailey this morning, I am sollicited to revive in your memory his pretensions to some appointment under the General Government, and Suggests the Vacancy occasioned by the decease of William Patton Postmaster at this place.
        At the same time I trouble you with mentioning that I have Just published a tract entitled Law Misscellanies for the priviledge of publishing an edition of which, the book seller furnishes me with a few Copies. I will take the liberty of sending you a Copy when an opportunity occurs, not that I can flatter myself you can find time to do more than to Cast your eye upon it. But as some questions of national right, and policy are discussed a little, these parts may receive some attention. I am Sir with respect your most obedient humble Servant.
        
          HH Brackenridge.
        
      